Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Currently, claims 1-5, 8, 10-13, 15-16, and 18-22 are pending in the instant application.  Claim 6-7, 9, 14 and 17 have been canceled, claim 20-22 are newly added, and claim 13 and 21 is withdrawn.  This action is written in response to applicant’s correspondence submitted 8/23/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final. 
Election/Restrictions

Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 22 is directed to evaluating hypermethylation of GHSR and ZIC1.  The applications contains claims directed to more than one species and the species lack unity of invention because the species do not relate to a single general inventive concept under PCT 13.1 because the species lack the same or corresponding special technical feature because the nucleic acid sequences each have different chemical 
Since applicant has received an action on the merits for the originally presented invention and the elected species ZIC1, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21is  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Amendments
Applicant is reminded that in order to comply with 37 CFR 1.121 all changes to the claims must have the proper markings and proper status identifiers.  For example the last 6 lines of text in claim 1 is not underlined as indicating new text. 
Since the reply filed 08/23/2021 appears to be bona fide and it is clear applicants intent, in the interest of compact prosecution, the pending claims have been examined.  However, for any response to this office action to be fully responsive, applicant is required to include the proper markings to indicate the changes that have been made and the proper status identifiers for the claims.  Applicant is reminded that in order to comply with 37 CFR 1.121 all changes to the claims must have proper markings and proper status identifiers.

Withdrawn Rejections
The rejection of claims 1-5, 8-12, and 15-16 under 35 USC 112(a) is withdrawn in view of the amendment to the claims. 
The rejection of claims 1, 4-5, 9-12, 15, 18-19 under 102(a) anticipated by Lai is withdrawn in view of the amendment to the claims. 
Claims 1-5, 8, 10-12, 15-16, 18-20 and 22 are under examination with regard to ZIC1.  
Claim Objection
Claim 1 and 20 is objected to because of the following informalities:  the claim recites “and/or” however claims are to be complete and grammatically correct and the recitation of   and/or is not grammatically correct.  The claim should recite “and”, “or” but not “and/or” as this is not proper.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the claim recites “test cells cell” and the duplication of cells is not grammatically correct.  Appropiate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8, 15-16, 18-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature without significantly more and recite an abstract idea that include mental processes. The claim(s) recite(s) the natural correlation between hypermethylation of ZIC1 and presence of HPV induced precursor lesions with invasive potential, HPV-induced invasive cancer and non HPV induced gynecological and angogenital cancers.  This rejection was previously presented and is rewritten to address the amendment to the claims. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the law of nature and are not significantly more than the natural correlation.  

Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to law of nature and recite an abstract idea of a mental process but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between methylation level and HPV induced precursor lesions with invasive potential, HPV-induced invasive cancer and non HPV induced gynecological and angogenital cancers.  This conclusion is supported by the recited purposes of the claimed method as set forth in the claims (whereby identification of hypermethylation is deemed a positive test result and indicates said test cells of a subject are HPV induced high-grade precancerous lesions, HPV-induced invasive cancer and non HPV induced gynaecological and angogenital cancers).  
With regard to claim 18-20 and 22, the claims recite the abstract idea of a mental process step, the step of “evaluating” hypermethylation in the ZIC1 gene (claim 20, 22), “next steps” comprising referral for further diagnostics or initiation of treatment (claim 18-19),  and “selecting” a subject (claim 20 and 22).  Neither the specification or the claims set forth limiting definition for the evaluating step and the steps are given the broadest reasonably interpretation to 
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of evaluating hypermethylation of ZIC1 in a cell by an evaluation method does not add a meaningful limitation to the judicial exception because they amount to simply implementing the law of nature.  With regard to claim 20 and 22 with the recitation of administering treatment, this does not integrate the judicial exceptions into a practical application because the claims do not recite additional elements that use or apply the judicial exception in a manner that imposes a meaningful limit on the judicial exceptions.  While the claim recites administering treatment, this treatment is not specific and encompasses any type of therapy and does not provide any information as to how the patient is to be treated, what the treatment is, and covers any possible treatment that a doctor decides to administer and is recited at a high level of generality that it does not even require the methylation step when deciding which treatment to administer making the limitation in this claim at best nominal.  Claims 20 and 22 tell a relevant audience about the methylation of ZIC1 and at most adds a suggestion that the doctor take those laws into account 
Claims 2-4 limit the cancer, claims 5, 10 and 12 limit the CpG sequence of Zic1, claims 8, 10-12 limit the methodology of methylation detection while claim 15-16 limit the sample.  None of these claims recite additional elements that apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1, additional steps of the claimed evaluation method of ZIC1 is well-understood, routine, and conventional activities in the art.  The step of obtaining a cervical  sample, including a self-sample and detecting hypermethylation of ZIC1 in a cell merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the step of detecting hypermethylation of ZIC1 by reagents for methylation restriction enzyme analysis, lab on chip, methylation specific PCR with labeled primer or probes capable of hybridizing ZIC1 is well-established, routine and conventional in the art.  As address in the instant specification methods of hypermethylation are currently used in scientific research (see pg. 17-18) There is no combination of elements in the claim that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates detecting hypermethylation in promoter region of Zic1 in patients with cervical cancer (Huang 2013) and detecting Zic1 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the ab 
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection on pages 8-9 of the remarks mailed 8/23/2021.  The response asserts that increased methylation of ZIC1 in test cells compared to normal cells is detected with high specificity and sensitivity to be able to reliable diagnose cancer.  The response asserts that there is no indication in the prior art suggesting that hypermethylation of ZIC1 could be detected with a specificity and sensitivity in test cells derived from specific types of tissue to reliably detect the types of cancer recited in the present claims.  The response asserts that claim 1 
The response further asserts that claims 20-22 recite a step of selecting a subject whose test cells indicated the presence of hypermethylation followed by administering treatment.  The response asserts that the step of administering treatment is both a mandatory and active step and is not merely critical thinking and the claim is evidently more than a law of nature.  This response was fully considered but not found persuasive.  As addressed above, while the claim recites administering treatment, this treatment is not specific and encompasses any type of therapy and does not provide any information as to how the patient is to be treated, what the treatment is, and covers any possible treatment that a doctor decides to administer and is recited at a high level of generality that it does not even require the methylation step when deciding which treatment to administer making the limitation inclusion in this claim at best nominal. For these reasons and reasons of record this rejection is maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 18 with the recitation of “said next steps comprise referral for further diagnostics” and claim 19 with recitation of “said next steps comprise initiation of treatment” is not support by the instant disclosure and raises the issue of new matter. Newly added claims 20 and 22 with the recitation of “administering treatment to the subject whose test cells indicated the presence of hypermethylation in ZIC1 gene” is not supported by the instant specification and raises the issue of new matter.  The specification does not disclose any referral or treatment steps for any cancer or HPV induced precursor lesions.  The specification is directed to a method for detecting HPV induced invasive cancer, nonHPV induced gynaecological and anogenital cancer and their high grad precancerous lesions wherein said method comprises detection of hypermethylation in ZIC1 (see pg. 4, lines 18-28 and pg. 14, lines 25-30 cont’d to pg. 15 lines 1-12).  The specification 
The specification teaches diagnostic methods for the detection of disorder include methods where a sample for testing is provided which comprise a cell preparation from cervical or other tissue.  Preferably such samples are provided as smears or other cytological samples and further teaches self samples can be used to detect changes in promoter methylation in markers (see pg. 20, lines 22-30), however the diagnostic methods that the specification discloses are with regard to measuring methylation and obtaining test cells.  The specification does not disclose any further diagnostics after determining methylation of ZIC1 nor does the specification disclose any treatment. 
In the remarks mailed 08/23/2021 on page 10, the response addresses that administering treatment the skilled person would understand that the purpose of primary screening is to follow up with treatment in case the primary screening indicates the presence of cancer or lesion.  The response asserts that one of ordinary skill in the art at the time the invention was made would understand that the purpose of primary screening is to enable treatment.  The response points to page 2, lines 3-9 and examples 4-5 and 7-8.  The specification does not define the term primary screening.  Page 2 of the specification is directed to cervical screening and what is encompassed 
Response to Arguments
The response traverses the rejection on page 10 of the remarks mailed 08/23/2021.  The response asserts that said next steps have been removed from claim 1.  It is noted that while claim 1 has been amended claim 18 and claim 19 still recite next steps and are rejected for the reasons of record and addressed above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12, 15-16, and 18-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites evaluating hypermethylation in the GHSR and/or ZIC1 gene in said test cells whereby identification of hypermethylation is deemed a positive rest result and indicates that said test cells are HPV induced precursor lesions with invasive potential or a HPV induced invasive cancer…or evaluating hypermethylation in the ZIC1 gene in said test cells whereby identification of such hypermethylation is deemed a positive test result and indicates that said cells are of a nonHPV-induced gynaecological or angogentical cancer”.  This recitation renders the claim indefinite.  It is unclear if hypermethylation of ZIC1 gene indicates HPV induced precursor lesions with invasive potential, HPV induced invasive cancer or nonHPV induced gyanecological or angogenital cancer.  It is unclear how evaluating hypermethylation of ZIC1 will identify all three different categories.  If for example hypermethylation of ZIC1 is determined in test cells will that be identified as HPV induced precursor lesions with invasive potential, HPV induced invasive cancer or nonHPV induced gyanecological or angogenital cancer? The claims do not provide any additional limitations and therefore it is unclear when or how a person is identified as having HPV induced precursor lesions with invasive potential, HPV 
Claim 4 recites the limitation " wherein said non-HPV induced gynaecological cancer is an endometrial cancer ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends from claim 1 and claim 1 does not list endometrial cancer as a non-HPV induced gynaecological cancer from the markush grouping in claim 1. 
Claims 10-12 is dependent from claim 9 and claim 9 has been canceled.  Therefore, because claim 9 depends from a canceled claim it is an incomplete claim and the metes and bounds of the claim are indefinite. 
Claim 18-19 recites the limitation " wherein said next steps comprise ".  There is insufficient antecedent basis for this limitation in the claims.  Claim 18 and claim 19 depend from claim 1 and claim 1 does not recite or require next steps.  Additionally “said next steps” in renders the claims indefinite.  It is unclear what “next” refers to, is the next step a step within the 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends from claim 1.  Claim 4 requires the nonHPV induced gynaecological cancer is endometrial cancer however claim 1 recites wherein the nonHPV induced gynaecological cancer is selected from the group consisting of vulvar cancer, penile cancer, vaginal cancer and anal cancer and claim 1 does not recite or require nonHPV induced gynaecological cancer as endometrial cancer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
The response traverses the rejection on page 11-12 of the remarks mailed 08/23/2021.  The response asserts that one of skill in the art is able to distinguish HPV induced invasive cancer from non-HPV induced cancer by determining whether a cell is infected with HPV and asserts there is no need to distinguish between HPV induced precursor lesion with invasive potential and HPV induced invasive cancer because in both cases treatment is inevitable.  The response asserts that it is clear to a skilled person how detection of hypermethylation of ZIC1 indicates the presence of HPV induced precursor lesions with invasive potential or HPV induced invasive cancer or nonHPV induced gynaecological or angiogenital cancer.  This response has been thoroughly reviewed but not found persuasive.  The claim indicates that hypermethylation of ZIC1 indicates all three types of lesions, HPV induced invasive cancer, nonHPV induced gynaecological or angiogenital cancer or HPV induced precursor lesion.  The traversal that there is no need to distinguish between HPV induced precursor lesion with invasive potential and HPV induced invasive cancer because in both cases treatment is inevitable is moot because the claims are not directed to treatment but methods that comprise evaluating hypermethylation of ZIC1 and being indicative of different cancers.  The claims require detecting hypermethylation followed by hypermethylation being indicative of different cancer, in the instant case a detection of hypermethylation of ZIC1 in test cells would be unclear because it would be unclear if the hypermethylation is indicative of nonHPV induced gynaecological or angogentical cancer or HPV induced cancer. For these reasons and reasons of record this rejection is maintained. 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai (WO 2016/115354 A1, cited on IDS).  This rejection was previously presented and is being applied to claim 1 and claim 4 to the extent claim 4 requires endometrial cancer.  
Lai teaches obtaining a sample from a subject, determining methylation state of ZIC1, determining hypermethylation wherein hypermethylation indicates the subject has endometrium neoplasm (nonHPV induced gynaecological cancer) (see para 57) (claim 1, claim 4) and use of marker for detection of nonHPV induced gynaecological cancer (increased methylation compared to control). Lai teaches the sample comprises cervical scraping cells (See para 16).  Lai teaches methylation can be achieved by methylation specific PCR (see para 69). Lai teaches identification of neoplasms of cervix and endometrium (claim 4) (see para 83 and para 86). Lai teaches methylation specific PCR to detect hypermethylation in cells of neoplasm and control cells (see para 163) using primers and probes for Zic1 (see 61-63, table 1) (61-63 comprises a  .
Response to Arguments
The response traverses the rejection on page 9 and asserts that the claims have been amended to endometrial cancer is cancelled.  It is noted that while claim 1 has been amended to remove endometrial cancer, claim 4 depends from claim 1 and recites endometrial cancer and has been applied to the extent the dependent claim requires endometrial cancer. 


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang.  This is a new grounds of rejection.
Wang teaches ZIC1 hypermethylation in cancer and precancerous group of CIN and invasive carcinoma (see supplemental data S1).  Wang teaches obtaining cervical scrapings from case and control groups and determining methylation by array hybridization (see DNA methylation array and data analysis) (lab on chip).  Wang further teaches analysis of HPV detection and typing. Wang further teaches cervical tissues were procured during colposcopy biopsy and radical hysterectomy (administering treatment) (see studied subjects and clinical specimens).  Therefore Wang teaches evaluating methylation of ZIC1, selecting subjects and performing treatment.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 15, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (WO 2016/115354 A1, cited on IDS) in view of Wang (Cancer Medicine, 2015 4(1):43-55).  
Lai teaches obtaining a sample from a subject, determining methylation state of ZIC1, determining hypermethylation wherein hypermethylation indicates the subject has a malignant ovarian neoplasm or endometrial cancer (see para 11 and para 57).  Lai teaches the sample comprises cervical scraping cells (See para 16)  Lai teaches identification of neoplasms of cervix and endometrium (claim 4) (see para 83 and para 86). Lai does not teach a cervical sample that is a HPV induced precursor lesion with invasive potential or HPV induced invasive cancer or analysis of lab on chip.
However Wang teaches ZIC1 hypermethylation in cancer and precancer group of CIN and invasive carcinoma (see supplemental data S1).  Wang teaches obtaining cervical scrapings from case and control groups and determining methylation by array hybridization (see DNA 
	It would have been prima facie obvious to one having ordinary skill in the art to have modified the method of Lai to include detection of additional samples, including cervical cancer and precancer group of CIN and include analysis of methylation by lab on chip as taught by Wang in order to provide an additional sampling method and evaluation method for detecting ZIC1 methylation of cervical cells, as taught by both Lai and Wang.  Because Wang  teach analysis of samples comprising cervical cells and analysis of ZIC1 methylation using a lab on chip and Lai teaches analysis of ZIC 1 methylation analysis for detection of gynaecological cancers, it would have been obvious to include analysis of additional cancer and precancers, including HPV induced cancer and include analysis by lab on chip as taught by Wang in the method of Lai.  The ordinary artisan would have been had a reasonable expectation of success that additional cancers and precancers and different analysis method including lab on chip could be used in the method of Lai because both Wang and Lai teach analysis of ZIC methylation in cervical samples and Wang teaches analysis of CIN and HPV induced cancer and Lai teaches analysis of cervical cancers in endometrial cancer.   The ordinary artisan would have been motivated to include analysis of additional cancers, as taught by Wang in the method of Lai because both Wang and Lai teach analysis of cancers derived from cervical samples and include analysis of methylation of ZIC1.   Because both Lai and Wang  teach methylation analysis of ZIC1 in cervical cells, it would have been obvious to include additional cancer analysis and lab on chip including analysis of cervical cancer from HPV in order to achieve the predictable result of methylation analysis in cervical cells from a subject for cancer analysis and to include treatment as taught by Lai. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (WO 2016/115354 A1, cited on IDS) in view Wang and further in view of Lai (Int J Cancer, 2008, 123: 161-167). This rejection was previously presented and has been rewritten to address the amendment tot eh claims.
Lai in view of Wang teaches obtaining a sample from a subject, determining methylation state of ZIC1, determining hypermethylation wherein hypermethylation indicates the subject has a malignant ovarian neoplasm, endometrial cancer or cervical cancer.   Lai in view of Wang teaches the sample comprises cervical scraping cells (See para 16)  Lai in view of Wang teaches identification of neoplasms of cervix and endometrium (claim 4) (see para 83 and para 86). Lai does not teach a cervical sample that is a self-sample.
However self-samples of cervical cells was routine the art with regard to methylation analysis.  Lai(2008) teaches self-sampling methods for cervical material. Lai(2008) teaches this may increase willingness of women to participate in cervical cancer screening particularly in areas that are lacking in medical resources.  Lai(2008)  further teaches the high concordance between results of HPV tests of self collected compared to physician collected cervical-vaginal exfoliated cells implied that self-collected materials for HPV testing plus methylation triage may be a feasible alternative especially for women living in rural areas. (see pg. 165, 2nd column).
	It would have been prima facie obvious to one having ordinary skill in the art to have modified the method of Lai in view of Wang to include self-sampling of cervical samples in order to provide an additional sampling method for detecting methylation of cervical cells, as both Lai in view of Wang and Lai(2008)  teach analysis of samples comprising cervical cells for methylation analysis for detection of gynaecological cancers.  The ordinary artisan would have been motivated to include self-sampling of cervical cells in the method of Lai in view of Wang . 
Response to Arguments
The response asserts that the rejection of claims 2-3 and 16 under 35 USC 103(a) are non-obvious because the claims depend from claim 1 and there is nothing in the prior art suggesting detection of hypermethylation of ZIC1 is indicative of the types of cancer as defined in claim 1, 20-22.  This response has been thoroughly reviewed but not found persuasive.  It would have been obvious based on the teaching of Lai and Wang coupled with the knowledge in the art to include detection of additional types of cancer, as taught by Wang and include analysis of ZIC1 methylation.  For these reasons and reasons addressed above this rejection is newly presented. 
Conclusion
No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAE L BAUSCH/Primary Examiner, Art Unit 1634